Citation Nr: 1729051	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  08-23 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to July 1995.  Thereafter, he served with the Alabama Army National Guard with several periods of duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the Veteran's claims file rests with the RO in Montgomery, Alabama.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in May 2013.  A transcript of that hearing is associated with the claims file.

In October 2015, the Board issued a decision which, in pertinent part, denied entitlement to service connection for sleep apnea.  The Veteran appealed the Board's denial of his claim to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2016, the Court issued an order granting a Joint Motion for Partial Remand (JMPR), vacating the Board's October 2015 decision with respect to the issue of entitlement to service connection for sleep apnea only, and remanding the claim to the Board for additional development and consideration consistent with the JMPR.  The Board remanded to the Agency of Original Jurisdiction (AOJ) in December 2016.  

In the October 2015 Board decision, service connection for diabetes mellitus (DM) was denied.  In the JMPR, it was noted that that portion of the Board decision denying service connection for DM would not be disturbed.  Therefore, the Veteran is not service-connected for DM, rendering any claim that the apnea is secondary to DM moot.  As a consequence, the issue concerning sleep apnea has been recharacterized as noted on the title page.  

The appeal is once again REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, due to reasons that follow, another remand is required.  Although the Board regrets the delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.  

A veteran  whose  case  is  remanded  by  the  Board or Court  has  the  right  to  have  VA  comply  with  the  remand  order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the February 2017 medical opinion is inadequate because it does not fully opine on the question of whether the Veteran's diagnosed sleep apnea was caused or aggravated by the Veteran's service.  

An adequate medical opinion must "sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  The examiner's report, when read as a whole, does not reveal how the evidence and cited medical literature supports the examiner's conclusion:   

I have taken into account the veterans lay testimony of difficulty sleeping and snoring reported by the veteran during service; however, sleep difficulty and snoring are non-specific complaints that can occur in the absence of sleep apnea and are not diagnostic for this condition.  Per up-to-date medical literature, well known risk factors the development of sleep apnea are obesity, and craniofacial abnormalities such as abnormal maxillary or short mandibular size.  Potential risk factors include heredity, smoking, having a large neck and family history.  Diabetes mellitus is not a risk factor for sleep apnea, and would not cause or aggravate sleep apnea.  

See Monzingo, 26 Vet. App. at 106-07; Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  First, while the examiner considered the Veteran's statement about snoring in-service, and presumably his statement of what other service members told him about his sleeping patterns, the opinion does not specify whether snoring or difficulty sleeping are relevant to sleep apnea, and if so, what that relationship is.  Conversely, while the opinion notes well-known risk factors according to "up to date" literature, it does not specify which factors apply or do not apply to the Veteran, whether lesser-known factors may be present, nor give a reason as to why any factors may or may not be service-connected.   

Therefore, an addendum opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate VA examination to determine the etiology of his sleep apnea.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, and the Veteran's lay statements, statements of others and testimony, the examiner should state the following opinions:

(a) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was incurred in or is otherwise related to his active duty service.  The examiner should specifically opine as to the likelihood that the symptoms of difficulty sleeping and snoring reported by the Veteran during service were manifestations of his later diagnosed sleep apnea.  If the Veteran has risk factors for the development of apnea, these must be fully described by the examiner.  It should also be noted whether any identified risk factors are related to the Veteran's period of service.

A complete rationale must be provided for all opinions proffered.  In rendering the requested opinions and rationale, the examiner must reconcile his/her opinion 
with the Veteran's testimony and the lay statements of record regarding in-service and post-service symptomatology.  The examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements and testimony should be presumed to be credible for the purposes of this examination only.

2.  Should the RO schedule an in-person exam, the RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

3.  After completing all appropriate development, the RO must readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  



